
	

113 HR 411 IH: Fort McClellan Health Registry Act
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 411
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Tonko (for
			 himself, Mr. Conyers,
			 Mr. Hunter,
			 Ms. Slaughter,
			 Mr. Rangel,
			 Mr. Michaud,
			 Mr. Grijalva,
			 Ms. Norton,
			 Mr. Marino,
			 Mr. Higgins,
			 Mr. Cicilline,
			 Mr. McGovern, and
			 Ms. Shea-Porter) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish
		  a registry of certain veterans who were stationed at Fort McClellan, Alabama,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited a Fort McClellan Health Registry
			 Act.
		2.Fort McClellan
			 Health Registry
			(a)EstablishmentThe Secretary of Veterans Affairs shall
			 establish and maintain a special record to be known as the Fort McClellan
			 Health Registry (in this section referred to as the
			 Registry).
			(b)ContentsExcept as provided in subsection (c), the
			 Registry shall include the following information:
				(1)A list containing the name of each
			 individual who, while serving as a member of the Armed Forces, was stationed at
			 Fort McClellan, Alabama, at any time during the period beginning January 1,
			 1935, and ending on May 20, 1999, and who—
					(A)applies for care
			 or services from the Department of Veterans Affairs under chapter 17 of title
			 38, United States Code;
					(B)files a claim for
			 compensation under chapter 11 of such title on the basis of any disability
			 which may be associated with such service;
					(C)dies and is
			 survived by a spouse, child, or parent who files a claim for dependency and
			 indemnity compensation under chapter 13 of such title on the basis of such
			 service;
					(D)requests from the
			 Secretary a health examination under subsection (d); or
					(E)receives from the
			 Secretary a health examination similar to the health examination referred to in
			 subparagraph (D) and requests inclusion in the Registry.
					(2)Relevant medical
			 data relating to the health status of, and other information that the Secretary
			 considers relevant and appropriate with respect to, each individual described
			 in paragraph (1) who—
					(A)grants to the
			 Secretary permission to include such information in the Registry; or
					(B)at the time the
			 individual is listed in the Registry, is deceased.
					(c)Individuals
			 Submitting Claims or Making Requests Before Date of EnactmentIf
			 in the case of an individual described in subsection (b)(1) the application,
			 claim, or request referred to in such subsection was submitted, filed, or made,
			 before the date of the enactment of this Act, the Secretary shall, to the
			 extent feasible, include in the Registry such individual's name and the data
			 and information, if any, described in subsection (b)(2) relating to the
			 individual.
			(d)ExaminationsUpon the request of a veteran who was
			 stationed at Fort McClellan, Alabama, at any time during the period beginning
			 January 1, 1935, and ending on May 20, 1999, the Secretary shall provide the
			 veteran with a health examination (including any appropriate diagnostic tests)
			 and consultation and counseling with respect to the results of the examination
			 and the tests.
			(e)Outreach
				(1)Ongoing outreach
			 to individuals listed in RegistryThe Secretary shall, from time
			 to time, notify individuals listed in the Registry of significant developments
			 in research on the health consequences of potential exposure to a toxic
			 substance or environmental hazard related to service at Fort McClellan.
				(2)Examination
			 outreachThe Secretary shall carry out appropriate outreach
			 activities with respect to the provision of any health examinations (including
			 any diagnostic tests) and consultation and counseling services under subsection
			 (d).
				(f)ConsultationThe
			 Secretary of Veterans Affairs shall consult with the Secretary of Defense to
			 acquire information maintained by the Secretary of Defense that the Secretary
			 of Veterans Affairs considers necessary to establish and maintain the
			 Registry.
			
